UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-6687



RAYMOND L. BROWN,

                                              Plaintiff - Appellant,

          versus


B. A. BLEDSOE, Warden, FCI Gilmer,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. W. Craig Broadwater,
District Judge. (1:04-cv-00018-WCB)


Submitted:   November 20, 2006             Decided:   January 3, 2007


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond L. Brown, Appellant Pro Se. Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Raymond   L.    Brown,   a   federal    prisoner,   appeals     the

district       court’s    order    accepting     the   recommendation    of    the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Brown v. Bledsoe, No. 1:04-cv-00018-WCB (N.D. W.

Va. Mar. 31, 2006).            We dispense with oral argument because the

facts    and    legal    contentions    are     adequately   presented    in   the

materials      before    the    court   and     argument   would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                        - 2 -